DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 4/15/2022 in which Applicant lists claims 4 and 9 as being cancelled, and claims 1-3, 5-8 and 10-11 as being currently amended. It is interpreted by the examiner that claims 1-3, 5-8 and 10-11 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The amendments to the specification dated 4/15/2022 are accepted. The objections to the specification cited in the office action mailed 1/26/2022 are hereby withdrawn.
Claim Objections
The amendments to the claims dated 4/15/2022 are accepted. The objections to the claims cited in the office action mailed 1/26/2022 are hereby withdrawn.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 4/15/2022 are accepted. The rejections of the claims made under 35 USC 112(b) and cited in the office action mailed 1/26/2022 are hereby withdrawn.
Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. Applicant argues that the combination of Karasawa (US 2007/0019288 A1), Studer et al. (US 2008/0144168 A1) and Spediacci et al. (US 2005/0094262 A1) does not disclose the claim limitations “wherein the second zoom knob further includes an outer housing, and the magnet and the magnetic sensor are contained within the outer housing of the second zoom knob” since Spediacci states in paragraph [0043] that “the sensor system 70 is disposed within the microscope body 60, between the magnification carousel 78 and the knob 22”. These arguments are not persuasive and are respectfully traversed.
The disclosure of the instant application defines the second zoom knob (see figure 2, element 3, original claims 1, 4, 5 and 6, and original specification paragraphs [0028]-[0029]) as including an outer housing, wherein the outer housing includes a stator (see figure 2, element 40, original claims 1, 4, 5 and 6, and original specification paragraphs [0028]-[0029]) and a rotatable cap (see figure 2, element 31, original claims 1, 4, 5 and 6, and original specification paragraphs [0028]-[0029]). Therefore, the second zoom knob, as disclosed/claimed, may include at least a stator and cap section. See the reproduced figure 2 from the instant application below including annotations.

    PNG
    media_image1.png
    663
    843
    media_image1.png
    Greyscale

The Spediacci reference discloses a similar second zoom knob structure to what is disclosed/claimed in the instant application, and wherein at least the outer housing of the zoom knob structure of Spediacci contains a sensor element. Specifically, the stator element of Spediacci (see at least figure 5, the unlabeled element to the left of the Printed Circuit Board (PCB) 80, as well as the annotated figures 5, 7 and 10 of Spediacci reproduced below) and the rotating knob element of Spediacci (see at least element 22) may be considered the corresponding outer housing parts of the second zoom knob structure. Further, Spediacci includes a sensor system including at least the encoder 74 (attached to the knob shaft 76 and rotated by the knob 22) and opto-sensors of the PCB (S0, S1, S2, 80), and which are “contained within the outer housing of the second zoom knob” (see at least annotated figures 5, 7 and 10 of Spediacci reproduced below). Therefore, Spediacci discloses a second zoom knob including an outer housing which includes at least a stator and cap section, as disclosed/claimed, and which contains the sensor elements (see at least annotated figures 5, 7 and 10 of Spediacci reproduced below).

    PNG
    media_image2.png
    684
    759
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    730
    786
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    508
    734
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Karasawa, U.S. Patent Application Publication Number 2007/0019288 A1, of record (hereafter Karasawa) in view of Studer et al., U.S. Patent Application Publication Number 2008/0144168 A1, of record (hereafter Studer) and Spediacci et al., U.S. Patent Application Publication Number 2005/0094262 A1, of record (hereafter Spediacci).
Regarding claims 1, 3, 5 and 6, Karasawa discloses a microscope comprising:
a zoom system (see at least figures 2, 5 and 7, elements 20, 21 and 24);
a zoom drive shaft (see at least figures 2, 5 and 7, element 27) rotatable about a zoom drive shaft axis for driving the zoom system (see at least figures 2, 5 and 7, paragraphs [0030]-[0031]);
a first zoom knob coupled to the zoom drive shaft (see at least figures 2, 5 and 7, element 9b), wherein the first zoom knob is manually rotatable about the zoom drive axis to rotate the zoom drive shaft about the zoom drive axis (see at least figures 2, 5 and 7, paragraphs [0030]-[0031]); and
a second zoom knob mounted on the zoom drive shaft (see at least figures 2, 5 and 7, element 9a), wherein the second zoom knob includes an encoder board coupled to the zoom drive shaft for rotation with the zoom drive shaft (see at least figure 7, element 61, as well as paragraphs [0048], [0053]) and a sensor rotatably decoupled from the encoder board (see at least figure 7, element 62) such that the encoder board and the zoom drive shaft rotate about the zoom drive shaft axis relative to the sensor (see at least figure 7, as well as paragraphs [0048], [0053]).
Karasawa does not specifically disclose that the second zoom knob includes a magnet coupled coaxially to the zoom drive shaft for rotation with the zoom drive shaft (i.e. that the encoder board is a magnet), or that the sensor is a magnetic sensor.
However, Studer teaches a microscope including a zoom system and a magnetic sensor for sensing the rotation of a magnet mounted coaxially on a rotating shaft (see at least the abstract, figures 1-3, elements 1, 3-5 and 7, as well as paragraphs [0026]-[0027] and [0029]-[0033]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the microscope system of Karasawa to include the teachings of Studer so that encoder board coupled to the zoom drive shaft is a magnet coupled coaxially to the zoom drive shaft for rotation with the zoom drive shaft, and so that the sensor is a magnetic sensor, for the purpose of using a well-known type of sensing system to achieve the predictable result of directly detecting the rotation of the zoom drive shaft, while having a reasonable expectation for success.
Karasawa in view of Studer does not disclose that the second zoom knob includes an outer housing, and the magnet and the magnetic sensor are contained within the outer housing of the second zoom knob; or that the outer housing of the second zoom knob includes a stator to which the magnetic sensor is coupled, and a cap rotatable about the zoom drive shaft axis to rotate the zoom drive shaft.
However, Spediacci teaches a microscope including a zoom system (see at least the title, abstract, figures 3, 5 and 7), and a zoom knob including an outer housing (see at least figures 3, 5 and 7, elements 22 and the unlabeled element (stator) to the left of Printed Circuit Board (PCB) 80, and to which PCB of the sensor is coupled) wherein a zoom sensor is contained within the outer housing of the zoom knob (see at least figures 3, 5 and 7, elements 70, 72, 74 and 80), and further wherein the outer housing of the zoom knob includes a stator to which the sensor is coupled (see at least figure 5, the unlabeled element (stator) to the left of Printed Circuit Board (PCB) 80, and to which PCB of the sensor is coupled), and a cap rotatable about the zoom drive shaft axis to rotate the zoom drive shaft (see at least figures 3, 5 and 7, elements 22 and 76).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the microscope system of Karasawa in view of Studer to include the teachings of Spediacci so that the second zoom knob includes an outer housing, and the magnet and the magnetic sensor are contained within the outer housing of the second zoom knob; and so that the outer housing of the second zoom knob includes a stator to which the magnetic sensor is coupled, and a cap rotatable about the zoom drive shaft axis to rotate the zoom drive shaft, for the purpose of using a well-known type of sensing system, in a known compact configuration, to achieve the predictable result of detecting the rotation of the zoom drive shaft from inside the zoom knob, while having a reasonable expectation for success.

Regarding claim 2, Karasawa in view of Studer and Spediacci discloses the apparatus of claim 1, and that the second zoom knob is removably mounted on the zoom drive shaft (see at least paragraph [0030] of Karasawa wherein the zoom knobs 9a and 9b are secured to the zoom knob shaft 27 by a screw which is a known type of removable mount; and paragraph [0043] of Spediacci, “The magnification setting sensor system 70 is a compact system which is easily incorporated into existing microscopes.”).

Regarding claims 7, 8, 10 and 11, Karasawa discloses a coded zoom knob (see at least figures 2, 5 and 7, element 9a) comprising:
an encoder board configured to be coupled to the zoom drive shaft for rotation with the zoom drive shaft (see at least figure 7, element 61, as well as paragraphs [0048], [0053]); and
a sensor rotatably decoupled from the encoder board (see at least figure 7, element 62) such that the encoder board and the zoom drive shaft rotate about the zoom drive shaft axis relative to the sensor (see at least figure 7, as well as paragraphs [0048], [0053]);
wherein the coded zoom knob is configured to replace a non-coded zoom knob of the microscope when the coded zoom knob is coupled to the zoom drive shaft (see at least paragraphs [0030], [0048] and [0053], wherein the zoom knobs of Karasawa are coupled to the zoom drive shaft via a screw, and therefore are configured to be capable of replacement/mountable, and the zoom drive shaft is configured to receive the zoom knobs via the screw, and the coded zoom knob must be “configured to replace a non-coded zoom knob of the microscope when the coded zoom knob is couple to the zoom drive shaft” since the coded-zoom knob is coupled to the zoom drive shaft).
Karasawa does not specifically disclose that the coded zoom knob includes a magnet coupled coaxially to the zoom drive shaft for rotation with the zoom drive shaft (i.e. that the encoder board is a magnet), or that the sensor is a magnetic sensor.
However, Studer teaches a microscope including a zoom system and a magnetic sensor for sensing the rotation of a magnet mounted coaxially on a rotating shaft (see at least the abstract, figures 1-3, elements 1, 3-5 and 7, as well as paragraphs [0026]-[0027] and [0029]-[0033]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the microscope system of Karasawa to include the teachings of Studer so that encoder board coupled to the zoom drive shaft is a magnet coupled coaxially to the zoom drive shaft for rotation with the zoom drive shaft, and so that the sensor is a magnetic sensor, for the purpose of using a well-known type of sensing system to achieve the predictable result of directly detecting the rotation of the zoom drive shaft, while having a reasonable expectation for success.
Karasawa in view of Studer does not disclose an outer housing, and the magnet and the magnetic sensor are contained within the outer housing; or that the outer housing of the second zoom knob includes a stator to which the magnetic sensor is coupled, and a cap rotatable about the zoom drive shaft axis to rotate the zoom drive shaft.
However, Spediacci teaches a microscope including a zoom system (see at least the title, abstract, figures 3, 5 and 7), and a zoom knob including an outer housing (see at least figures 3, 5 and 7, elements 22 and the unlabeled element (stator) to the left of Printed Circuit Board (PCB) 80, and to which PCB of the sensor is coupled) wherein a zoom sensor is contained within the outer housing of the zoom knob (see at least figures 3, 5 and 7, elements 70, 72, 74 and 80), and further wherein the outer housing of the zoom knob includes a stator to which the sensor is coupled (see at least figure 5, the unlabeled element (stator) to the left of Printed Circuit Board (PCB) 80, and to which PCB of the sensor is coupled), and a cap rotatable about the zoom drive shaft axis to rotate the zoom drive shaft (see at least figures 3, 5 and 7, elements 22 and 76).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the microscope system of Karasawa in view of Studer to include the teachings of Spediacci so that the second zoom knob includes an outer housing, and the magnet and the magnetic sensor are contained within the outer housing of the second zoom knob; and so that the outer housing of the second zoom knob includes a stator to which the magnetic sensor is coupled, and a cap rotatable about the zoom drive shaft axis to rotate the zoom drive shaft, for the purpose of using a well-known type of sensing system, in a known compact configuration, to achieve the predictable result of detecting the rotation of the zoom drive shaft from inside the zoom knob, while having a reasonable expectation for success.
Per MPEP section 2114, the manner of operating a device does not differentiate an apparatus claim from the prior art. Supported by Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
The following limitation has been interpreted as indicating only an intended use of the claimed apparatus and is given limited patentable weight, such as where the intended use implies structure of the apparatus. If the prior art is considered capable of performing the intended use, the examiner has deemed the claimed limitations to have been met. The limitation “configured to replace a non-coded zoom knob of the microscope when the coded zoom knob is coupled to the zoom drive shaft” is given limited patentable weight because it is interpreted as an intended use of the coded zoom knob (MPEP 2114). The zoom knobs of Karasawa are coupled to the zoom drive shaft via a screw, and therefore are configured to be capable of replacement, and the zoom drive shaft is configured to receive the zoom knobs via the screw, thus satisfying the claimed limitation(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/7/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872